Title: To Benjamin Franklin from the Abbé Morellet, [19 April 1781]
From: Morellet, abbé André
To: Franklin, Benjamin


Monsieur,
jeudy. [April 19, 1781]
Ma soeur ma niece et mr. marmontel etant près de s’aller etablir à la campagne cet etè ont un grand desir d’aller vous voir dimanche matin jour auquel made helvetius leur donne à diner. Si vous leur accordes cette permission j’ose vous prie d’y joindre une autre grace celle de leur envoyer votre carosse seulement pour se rendre chès vous me. helvetius les ramenera chès elle. Si quelque affaire vous empechoit de vous preter à cet arrangement faites moi le plaisir de me le faire savoir avant dimanche. Vous saves avec quelle satisfaction je vous vois toujours toute ma famille partage à cet egard mes sentimens ainsi que le tendre et respectueux attachement que je vous ai voué pour toujours. Je suis avec tout le devouement possible Monsieur Votre très humble et très obeissant Serviteur
L’abbé Morellet
Si vous avies la bonté d’envoyer votre voiture je vous prie qu’elle soit à paris avant 9 heures.
 
Addressed: à Monsieur / Monsieur Franklin / ministre plenipotentiaire des etats unis / de l’amerique / à Passy.
Notation: Morellet L’abbé
